Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the submission filed on 12/17/2021.
Claims 1-20 remain pending and allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/17/2021 have been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/17/2021 and 12/21/2021 are in compliance with the provisions of 37 CFR 1.97 and have been reviewed and entered into the record. 

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-20 are allowed, wherein claims 1, 8, and 15 are independent and the balance of claims are dependent therefrom.

Reasons for Allowance:
The present invention is directed to computer-based embodiments for intelligent prospect assessment responsive to a query.
The closest prior art references of record, Casas et al. (US 2010/0114663) and Korada et al. (US 2017/0330220), are directed  to a hybrid prediction model for a sales prospector and adaptive lead receiving a query from a user, the query indicating a prospect assessment requirement associated with a plurality of prospects (See Casas at pars. 18, 50, and 52); obtain data from a plurality of data sources (See Casas at pars. 17-18 and Fig. 2); identify a set of products correlated to the first product (See Casas at par. 54); and generate a prospect assessment result corresponding to the prospect assessment requirement (paragraph 18 and Figs. 3-5).  The state of the art is further reflected by the summarized references cited in the Conclusion of the instant office action. 
However, Casas et al, Korada et al. and the prior art of record does not teach or render obvious the combined sequence of limitations directed to:  identify a plurality of attributes associated with the prospect assessment requirement from the prospect data using artificial intelligence techniques, wherein the plurality of attributes indicate measurable factors associated with the prospect assessment requirement; map the plurality of attributes with the plurality of prospects to identify a plurality of prospect clusters among multiple sets of plurality of prospect clusters by deploying a set of baseline clustering algorithms, wherein, through the set of baseline clustering algorithms, the prospect data obtained from plurality of data sourced are augmented and a similarity level for the plurality of prospects within each plurality of prospect clusters is mapped to identify the plurality of prospect clusters, each of the plurality of prospect clusters comprising at least one prospect from the plurality of prospects; reduce data dimensionality in the plurality of prospect clusters based on the deployment of the set of the baseline clustering algorithms; determine a cluster significance value for each of the plurality of prospect clusters, the cluster significance value indicative of a significance of a prospect cluster amongst the plurality of prospect clusters; determine a prospect churn value based on the cluster significance value for each of the plurality of prospect clusters, the prospect churn value being associated with the probability of retention of the plurality of prospects; identify a first product associated with each of the plurality of prospect clusters; obtain product data associated with the first product from the plurality of data sources; determine a set of significant prospect clusters from among the plurality of prospect clusters, a significant prospect cluster being a prospect cluster having the cluster significance value above a threshold cluster significance value and having the prospect churn value above a threshold prospect churn value; determine a prospect pattern matrix based on mapping each of the prospect clusters from the set of significant prospect clusters with product data associated with the first product, the prospect pattern matrix comprising the set of significant prospect clusters sorted into a plurality of patterns, the plurality of patterns indicative of a significance level for each of the significant prospect clusters identify a set of products correlated to the first product; determine a prospect profile for each of the plurality of patterns, the prospect profile comprising the set of products correlated to the first product, the set of products being relevant for a prospect from the plurality of prospects; generate a prospect assessment result corresponding to the prospect assessment requirement, the prospect assessment result comprising the prospect profile relevant for resolution of the query; and perform a prospect assessment action based on the prospect assessment result for the resolution of the query, wherein the prospect assessment action facilitates upgrading existing products a procurement portfolio based on the prospect profile, as recited and arranged in independent claim 1 (and similarly encompassed by independent claims 8/15), thus rendering claims 1/8/15 and dependent claims 2-7, 9-14, and 16-20 as allowable over the prior art.
With respect to withdrawal of the §101 rejection, the §101 rejection was withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), the claimed invention recites additional elements that integrate the abstract idea into a practical application.  In particular, although when evaluated under Step 2A Prong One of the eligibility inquiry, the claims are found to recite activities for assessing prospects for sales and marketing purposes amount to sales or marketing activities or behaviors (under “commercial or legal interactions” in 2019 PEG) and thus fall under the “Certain Methods of Organizing Human Activity” abstract idea grouping, when further evaluated under Step 2A Prong Two, the additional elements requiring processor-executed activities to receive a query from a user, the query indicating a prospect assessment requirement associated with a plurality of prospects; identify a plurality of attributes associated with the prospect assessment requirement from the prospect data using artificial intelligence techniques, wherein the plurality of attributes indicate measurable factors associated with the prospect assessment requirement; reduce data dimensionality in the plurality of prospect clusters based on the deployment of the set of the baseline clustering algorithms; and generate a prospect assessment result corresponding to the prospect assessment requirement, the prospect assessment result comprising the prospect profile relevant for resolution of the query; and perform a prospect assessment action based on the prospect assessment result for the resolution of the query, wherein the prospect assessment action facilitates upgrading existing products a procurement portfolio based on the prospect profile, taken in combination, are sufficient to integrate the judicial exception into a practical application by applying the abstract idea in a meaningful way beyond generally linking the judicial exception to a particular technological environment.  Accordingly, when evaluated under Step 2A Prong Two of the eligibility inquiry, the claims are not reasonably understood as being directed to an abstract idea.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Casas et al. (US 2010/0114663):  discloses features for identifying potential sales prospects by analyzing customer purchasing patters (at least paragraph 11) and generating a sales prospect recommendation, including features for entering queries for sales prospects and performing data mining to retrieve results of the queries (see, e.g., paragraphs 18 and 50).
Korada et al. (US 2017/0330220):  discloses features for adaptively generating leads for marketing, including features for scoring, filtering, and querying leads (paragraphs 17, 19, 26, and 45) and generating lead statistics (paragraph 49), and  generating conversion data for the training set of leads by tallying whether the training leads were successfully converted (e.g., whether the potential customer described by the lead purchased a good or service from the advertiser) (paragraph 27).
Taddei et al. (US 2007/0219851):  discloses features for generating and developing a sales lead, including prioritizing leads based on a likelihood of conversion (paragraph 27).
Williams et al. (US 2008/0109445):  discloses features for enhancing leads, including features for improving conversion rates (paragraph 40).
Comparison of supervised machine learning techniques for customer churn prediction based on analysis of customer behavior. Khodabandehlou, Samira; Rahman, Mahmoud Zivari. Journal of Systems and Information Technology 19.1/2: 65-93. Emerald Group Publishing Limited. (2017):  discloses techniques for utilizing machine-learning to analyze and prediction customer behavhior, including customer churn prediction.
Using WEB ANALYTICS to INCREASE CONVERSIONS: 6. ADDITIONAL METRICS FOR Increasing Sales & Generating Leads Anonymous. Direct Marketing Association (DMA). Web Analytics Report. (Nov 2007):  discloses techniques in the art for using web analytics data for generating leads and increasing conversion rates.
Managing Sales Leads by Computer. Zeleny, Indira Small Business Reports; Nov 1989; 14, 11; ABI/INFORM Global; pgs. 60-62:  discloses computerized lead processing and prioritizing features.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
01/07/2022